Citation Nr: 1126393	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-22 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a neck disability.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability.

4.  Entitlement to service connection for a back disability.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant had active service from November 26, 1976 to December 21, 1976.

This case comes before the Board of Veterans' Appeals on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that, in January 2006, the appellant withdrew his power of attorney on behalf of AMVETS.  He has since elected to proceed pro se.  See Appellant's statement received July 2006.

In May 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.


FINDINGS OF FACT

1.  The appellant's bilateral pes planus, which preexisted service, was not aggravated during active service beyond the normal progress of the disorder.

2.  The appellant's currently diagnosed cervical spine disability first manifested many years after service and is not shown to be causally related to active service.

3.  An unappealed January 1978 RO rating decision denied a claim of service connection for residuals of low back injury on the basis that the appellant did not manifest residuals from an acute back injury during service.

4.  Evidence of record since the RO's January 1978 rating decision is new and material as it includes medical evidence of a current disability and allegations of persistent/or recurrent symptoms of disability since service.

5.  The appellant's currently diagnosed back disability first manifested many years after service and is not shown to be causally related to active service.
CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2010).

2.  Residuals of a neck injury was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The January 1978 RO rating decision, that denied a claim of service connection for residuals of low back injury, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.201, 20.300, 20.302, 20.1103 (2010).

4.  New and material evidence has been received since the January 1978 RO rating decision that denied a claim of service connection for residuals of low back injury; that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  Residual disability related to a low back injury was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for pes planus, residuals of a neck injury and residuals of a low back injury.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.309(a).  However, these provisions to not apply as this claimant did not serve 90 or more days of active continuous service.  38 C.F.R. § 3.307(a)(1).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.

Where a pre-service disability increases in severity during active service, a presumption arises that the disability was aggravated during service.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut this presumption.  38 C.F.R. § 3.306(b).  However, where a disability merely undergoes a temporary worsening of symptoms and not a permanent increase in the actual disability, the aggravation may not be conceded.  Id., see also Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (temporary or intermittent flare-ups during service of a pre-existing disease or disability is not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.)

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has first hand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, a lay witness testimony in the form of opinions or inferences constitutes competent evidence when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue. Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

Preliminarily, the Board notes that the RO has adjudicated the low back disability claim on the merits, having previously determined that the new and material standard of review pertained to the claim.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Historically, an unappealed January 1978 RO rating decision denied a claim of service connection for residuals of low back injury on the basis that the appellant did not manifest residuals from an acute back injury during service.  The appellant, who was provided notice of this decision and his appellate rights by letter dated February 13, 1978, did not timely appeal this decision.  See 38 C.F.R. § 20.302 (a) (a notice of disagreement must filed within one year from the date of notice of decision).  That decision, therefore, is final.  38 U.S.C.A. §§ 7104, 7105.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

Evidence of record before the RO in January 1978 included service treatment records (STRs) reflecting that the appellant served on active duty for approximately one month.  He had a history of falling down approximately 20 stairs, and had reported multiple joint pains including the low back.  An undated clinical record sheet recorded a diagnosis of functional low back pain.  However, a January 1978 VA Compensation and Pension (C&P) examination report found no residuals of a low back injury.

Evidence of record since the RO's January 1978 RO rating decision includes the appellant's July 2004 application to reopen wherein he alleged a history of low back pain since his inservice fall.  He also alleged for the first time undergoing VA treatment for this disorder contemporaneous in time to his discharge from service.  Additional evidence includes a diagnosis of degenerative disc disease of the lumbar spine, which cures the previous evidentiary deficit of no current disability.  When all of this new evidence is presumed true, as required for reopening purposes, the Board finds that the appellant has submitted new and material evidence sufficient to reopen the claim.  To this extent only, the appeal is granted.

The Board notes that, in the March 2011 Supplemental Statement of the Case, the RO reopened this claim and denied the claim on the merits.  As the RO has considered the claim on the merits, the Board finds that no prejudice accrues to the appellant in Board adjudication of this claim at this time.  See generally Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The appellant's November 26, 1976 entrance examination noted moderate pes planus which was not considered disabling (NCD).  At that time, the appellant had denied a history of foot trouble.

On December 4, 1976, the appellant sought treatment for joint pain in his knees, elbows and low back.  His pain decreased (?) with flexion but increased (?) with extension.  He reported similar episodes prior to service.  On examination, the appellant demonstrated decreased range of motion (ROM) in the arms and legs secondary (2°) to pain.  The lumbosacral (LS) spine was tender to palpation.  A December 5, 1976 X-ray examination report, which noted a history of falling down stairs, showed no abnormalities of the thoracic and lumbosacral spines.  

A December 9, 1976 Individual Sick Slip recommended a medical evaluation of the appellant for disability which existed prior to service (EPTS).  It was reported that the appellant could not stand at position of attention for more than 11/2 minutes without shaking, due to constant pain and cramps of the legs.

A December 13, 1976 clinical record reflects that the appellant had been admitted on December 4, 1976 after falling down approximately (~) 20 steps.  However, there was no record in his chart.  It was noted that the appellant now complained of bilateral knee and ankle pain when attempting any marching.  The appellant reported having cramps at night prior to entering service.  He denied a history of back injury.  Examination showed full range of motion (FROM) of both ankles with severe pes planus bilaterally.  The examiner offered an impression of calf pain secondary to pes planus, not fit for duty.

A December 13, 1976 physical therapy consultation noted that the appellant had a 7-day history of bilateral lower extremity (BLE) pain, which had been the same since childhood.  He also complained of low back pain and upper extremity pain.  There was no known trauma, or give-way or locking of the knees.

An undated clinical record coversheet reported a diagnosis of functional low back pain (LBP) which did not render the appellant medically unfit for active duty.

Post service, the appellant filed his original application for compensation in November 1977.  At that time, he reported sharp pains on the lower side of his back when attempting to bend.  He did not report any disability associated with pes planus or the cervical spine.  He also denied any civilian treatment.

On VA Compensation and Pension examination in January 1978, the appellant reported pain and discomfort of the low back area which had slowed down and did not hurt as often since service.  He denied any medical treatment.  He had no complaints referable to the right upper extremity.  Physical examination was unremarkable.  The examiner stated that the appellant had fallen down the stairs in service, but otherwise had a normal history and physical examination.  The appellant was described as a good athlete "strong & well" with an "[e]xcellent physical status."  X-ray examination was interpreted as showing slight straightening of the lumbar spine with otherwise normal findings.  The lumbosacral junction was not well demonstrated, but no gross abnormalities were seen.  It was commented that there was "no change in the appearance of the lumbar spine since 11/18/77."  The examiner offered the following diagnoses:

1.  Residuals, injury to low back, history of.
2.  Multiple joint pains denied by the patient at this examination.

The record next reflects that the appellant filed an application for VA compensation in July 2004.  He reported a falling injury during active service which had caused neck and back pain since the fall.

Additional evidence added to the record includes treatment records from the Dallas VA Hospital dated in September 1985, wherein the appellant underwent X-ray examination of the left elbow, left forearm and right wrist following an assault by a steel pipe.  In January 1986, the appellant was evaluated for chest pain in the context of admitted cocaine use and possession.  These records do not reflect any evaluation for disability involving the feet, neck or low back.

In a September 2004 statement, the appellant reported that his only postservice treatment consisted of treatment at the Dallas VA Hospital wherein he was addicted to over-the-counter drugs used for back and neck pain.  He identified the date of treatment as approximately January 1977.

Correctional medical records reflect that the appellant injured his back in August 2003 when a door closed on him.  At that time, examination was unremarkable and resulted in an assessment of back pain.  The appellant had a second back injury in November 2003 after getting caught in a door.  An X-ray examination of the thoracolumbar spine was reported as normal (nl).  An X-ray examination of the cervical spine was interpreted as showing arthritis.  The examiner offered an assessment of low back pain.  The appellant was again seen for back pain in April 2004, wherein it was reported that the appellant fell down stairs in November 2003 and had been caught in his jail in January 2004.  In June 2004, the appellant reported filing a lawsuit against the officer who shut him in his cell door.  His chief complaint at that time regarded "ARM BACK SECONDARY TO GET IN CLOSED DOOR."  He had an additional falling injury in July 2006 which resulted in neck and back pain.  Otherwise, the problem list notes that a neck disorder and backache was first observed in September 2003.  

With respect to pes planus, an October 2004 record reflected an assessment of obvious pes planus bilaterally.  It was noted that the appellant was seeking certification of having pes planus for military compensation purposes.  The appellant denied having flat feet upon military induction.  A November 2004 X-ray examination of the feet was unremarkable.  In March 2005, the appellant reported a 20-year history of foot and leg numbness.

In June 2010, the appellant underwent VA Compensation and Pension (C&P) examination with benefit of review of his claims folder.  At that time, the appellant reported entering service in November 1976 without any history of foot problems.  He recalled being told that he had a minor problem with his feet.  He attributed the onset of back, neck and bilateral foot problems with a December 1976 stair falling incident which resulted an approximate 2.5 week hospitalization.  This fall resulted in foot cramps and spasms.  He recalled being prescribed X-rays and medications for the neck and back pain, but did not recall specific treatment for the feet.  Postservice, the appellant received VA treatment in approximately January or February 1977 which involved muscle relaxers for the back and neck with some other unknown medication.  He reported current symptoms of lack of leg circulation and hair falling off of his legs.  He also reported a progressive worsening of neck and back pain since service.

Following examination and an extensive review of the STRs and postservice medical records (as reflected on pages 11 and 12), the VA examiner diagnosed bilateral pes planus which was less likely than not permanently aggravated by service.  This opinion was based upon clinical experience, a current radiologist interpretation of normal findings, and a medical judgment that the designation of moderate pes planus at entry into service and severe pes planus with calf pain in service did not show aggravation but rather a difference by providers in using subjective terms.  Notably, the VA examiner specifically reviewed the STR entries which captured the appellant's report of preservice and in service symptomatology, providing evidence against the Veteran's statements.

With respect to neck and back pain, the VA examiner offered current diagnoses of mild degenerative disc disease of the lumbar and cervical spines which was less likely than not caused by or a result of service.  The examiner stated that, based upon clinical experience, the appellant had not manifested a chronic neck or lower back condition until many decades after the active duty period.  Notably, the VA examiner specifically reviewed the STR entries which captured the diagnosis of functional low back pain with normal X-ray results.

Additional evidence includes the appellant's statements and arguments in support of his claims.  With respect to bilateral pes planus, the appellant has argued on appeal that a preexisting bilateral pes planus was aggravated during service, as demonstrated by the description of "moderate" pes planus on the induction examination and "severe" pes planus during service.  He attributes the worsening of his pes planus to several weeks of training in combat boots which involved running and standing on cement surfaces.  See VA Form 21-4138 received June 2006.  The appellant describes entering service being able to march, run and stand at various positions to not being able to function at the time of his discharge.  He later claimed to have entered service with "mild" flat feet.  See Appellant's statement received July 2008.

Alternatively, he argues that he manifests "acquired" pes planus which did not preexist service.  See Appellant's statement received November 2004. 

With respect to his back and neck claims, the appellant attributes his current neck and back pains to an incident in service wherein he fell down 20 steps.  He reports little postservice treatment for these disabilities other than brief treatment at the Dallas VA Hospital and at the Texas Correctional Facilities many years later.  See VA Forms 21-526 received November 1977 and July 2004; Appellant's statement received September 2004 and November 2004.  He claims that VA prescribed him a muscle relaxer in 1977 which rendered him totally incapacitated.  See Appellant's statement received July 2008.

The appellant has interpreted the X-ray examination of his thoracolumbar spine in January 1978 as evidencing a chronic disability.  See VA Form 9 received June 2006.  He further argues that a magnetic resonance imaging (MRI) scan would have detected a chronic disability had it been performed.  See Appellant's statement received July 2008.  Moreover, the appellant argues that his report of upper extremity joint pain in service was a manifestation of neck disability which may have been misdiagnosed.  See VA Form 9 received June 2006.

Finally, the appellant asserts that military personnel "lied" and "coerced" him into an unfit for duty discharge explaining to him that he would be eligible for reenlistment after a six month period.  See Appellant's statement received July 2008.  He asserts that he did not learn of these terms of discharge until he attempted to reenlist.  Id.  He further reports that he filed his original service connection claim for back disability in 1978 at the prodding of his mother, who observed him to be in constant pain with an inability to work.  Id.

The record also reflects that the appellant has been convicted and incarcerated related to a robbery crime.  See Texas Department of Justice Offender Information Detail received October 2007.

On review of the entire evidentiary record, the Board first finds that the appellant's bilateral pes planus, which preexisted service, was not aggravated during active service beyond the normal progress of the disorder.  Initially, the Board notes that a military examiner diagnosed the appellant with moderate pes planus on the November 1976 entrance examination, in direct contradiction of his statements, undermining the Veteran's creditability with the Board regarding all claims.  The problem with the Veteran's statements will be explained below.   

At one point during the appeal, the appellant denied having a pes planus disability which preexisted service.  At other times, the appellant has conceded the existence of bilateral pes planus disability prior to service, variously describing a preexisting "mild" or "moderate" pes planus disorder.  As will be addressed below, this is just one instance of inconsistent statements made by the appellant which impeaches the overall credibility and reliability of his assertions.

Overall, the Board finds that the November 1976 military examiner's opinion of an existing pes planus disability greatly outweighs the appellant's own lay perceptions, as the examiner has greater training and expertise than the appellant in evaluating the existence of an orthopedic disorder.  Thus, the Board finds that the presumption of soundness does not attach to the pes planus claim.

The Board next evaluates competing opinions by the appellant and the June 2010 VA examiner as to whether the appellant's preexisting bilateral pes planus disorder was aggravated during service beyond the normal progress of the disorder.  

On one hand, a VA examiner in June 2010 opined that the appellant's preexisting moderate pes planus was not permanently aggravated during service.  This examiner, who has specialized training and experience to render a medical diagnosis, based this opinion upon examination of the appellant, review of the claims folder and the appellant's claimed history of complaints and treatment.  This examiner, who clearly reviewed the pertinent medical records as reflected in the body of the examination report, explained that the references to "moderate" and "severe" pes planus in service did not represent a finding of actual aggravation but rather represented a difference by providers in using subjective terms.  This opinion was based in the context of current examination, which includes normal X-ray findings of the feet.

Overall, the Board finds that the opinion of the June 2010 VA examiner provides strong probative evidence against this claim, as it provides competent medical opinion that the appellant's preexisting moderate pes planus was not permanently aggravated during service.

On the other hand, the appellant has provided inconsistent and irreconcilable statements both admitting and denying a preexisting bilateral pes planus disability.  As addressed above, the Board has placed greater probative value to the diagnosis provided by the military examiner in November 1976.  Simply stated, the Board finds that the Veteran is not a good historian regarding his medical history. 

Additionally, the appellant currently denies symptomatic pes planus prior to service, which is consistent with his Report of Medical History upon service entrance.  However, this history conflicts with the appellant's report of preservice symptomatology made to military examiners on December 13, 1976, wherein he reported leg cramps which preexisted service.  He otherwise described bilateral lower extremity pain which had been the "same" since childhood.

The Board places the greatest probative weight on the history of symptomatology provided by the appellant on December 13, 1976 which is more contemporaneous in time to the symptoms in question and provided in the context of seeking proper treatment at the time.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Additionally, the appellant has theorized that his bilateral pes planus disability was caused and/or aggravated by "several weeks" of training on concrete surfaces in combat boots.  Notably, the appellant was briefly hospitalized on December 4, 1976 after a falling injury, which is approximately one week after his induction.  At his June 2010 VA examination, the appellant claimed that this hospitalization lasted for approximately 21/2 weeks which, if true, could not amount to "several" weeks of training on concrete surfaces in combat boots.  Thus, the premise of his opinion appears to be factually flawed.

Overall, the Board finds that the opinion offered by the appellant is based upon lay perceptions which are unreliable, inaccurate and contradictory at times, providing evidence against all claims.   

In reconciling the two competing opinions, the Board places significantly greater probative weight to the opinion offered by the June 2010 VA examiner as this examiner has offered an opinion based upon a more accurate and reliable factual basis than the appellant.  Furthermore, the VA examiner possesses greater training and expertise than the appellant in speaking to issues of medical diagnosis and opinion.

The Board also finds that the appellant's currently diagnosed cervical spine and low back disabilities first manifested many years after service and are not shown to be causally related to active service.

With respect to these claims, the Board must also evaluate competing opinions by the appellant, the January 1978 VA examiner and the June 2010 VA examiner as to whether the appellant manifests residual neck and/or low back disability related to injury during service.  At the outset, the Board notes that these opinions accepted as true that the appellant had a falling injury during service.

On one hand, the VA examiner in January 1978 provided opinion that the appellant did not manifest a current disability at that time.  This examiner, who had specialized training and experience to render a medical diagnosis, based this opinion upon physical examination of the appellant, X-ray examination of the thoracic and lumbar spines, and the appellant's claimed history of complaints and treatment.

Overall, the Board finds that the opinion of the January 1978 VA examiner provides strong probative evidence against this claim, as it provides an evaluation that the appellant demonstrated no injury residuals a short time following service discharge.

Additionally, a VA examiner in June 2010 opined that the appellant's currently diagnosed mild degenerative disc disease of the lumbar and cervical spines were less likely than not caused by or a result of service.  This examiner, who has specialized training and experience to render a medical diagnosis, based this opinion upon examination of the appellant, review of the claims folder and the appellant's claimed history of complaints and treatment.  This examiner, who clearly reviewed the pertinent medical records as reflected in the body of the examination report, found no evidence of chronic disability until many years after service, at which time the appellant had claimed multiple traumas to the back.

On the other hand, the appellant has provided inconsistent and irreconcilable statements with regard to the onset and severity of his neck and back complaints.  For example, the appellant currently alleges recurrent and persistent neck and back pain since an inservice falling accident in December 1976.  

With respect to the neck, the appellant's allegations conflict with his specific denial of any joint pain other than the low back on his January 1978 VA examination.  In particular, this examination report specifically stated that the appellant "states he has no complaints referable to the right upper extremity" which conflicts with the current theory that his neck disability had been manifested by right upper extremity pain.  

With respect to his low back, the appellant has alleged that his symptoms were so disabling after service that his mother prodded him to file a VA disability claim.  This recollection is entirely out of proportion to his January 1978 report of low back "pain and discomfort" which had been reduced in severity and frequency after service.

Furthermore, the appellant alleges that VA prescribed him muscle relaxers for his back and neck pain in January or February 1977.  This history conflicts with his January 1978 report that he had not received any postservice treatment for his disabilities.

Again, the Board places the greatest probative weight on the history of symptomatology and treatment provided by the appellant to the VA examiner in January 1978 which is more contemporaneous in time to the symptoms in question and provided in the context of seeking proper diagnosis at the time.

Additionally, the appellant has theorized that his current neck and back disabilities were caused and/or aggravated by the falling incident in service.  The appellant has not demonstrated, however, that he possesses the requisite training and expertise to speak to issues of medical diagnosis and etiology.  

The Board further observes that the appellant filed an original service connection claim for low back disability in 1977 that did not include any reference to a neck disability.  His January 1978 VA examination evaluated his low back complaints, and the appellant specifically denied any other joint complaints.  Thereafter, the record next reflects that the appellant filed an application for service-connected benefits in July 2004, which is more than 25 years after service discharge.  There is no record of treatment for neck or back pain until 2003.

Overall, the lengthy passage of time since the claimed injury, the first documented record of treatment (2003) and the filing of claim (2004) is not consistent with a finding of chronic disability since service.  See generally Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.)

Moreover, a review of the records beginning in 2003 reflects that the appellant sought treatment for neck and back pain after a self-reported injury.  Thereafter, the appellant reports multiple additional injuries with one injury to the back purportedly so severe that he is prosecuting a civil claim for compensation.  Thus, while the appellant apparently believes that an intercurrent injury is responsible for his back disability, his current opinion in support of this claim does not account for this additional injury.

Overall, in reconciling the competing opinions between the appellant and the VA examiners in 1978 and 2010, the Board places significantly greater probative weight to the opinions offered by the VA examiners as they have offered their opinions based upon a more accurate and reliable factual basis than the appellant, and possess greater training and expertise than the appellant in speaking to issues of medical diagnosis and opinion.

As noted above, the evidence contains some inconsistencies that diminish the reliability of the Veteran's current recollections.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible to the extent that he reports the onset of his problems.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)." 
 
In sum, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for bilateral pes planus, residuals of a neck injury and residuals of a low back injury.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does not apply when preponderance of evidence is against claim).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appellant filed an application to reopen a claim of service connection for low back disability, as well as an original service connection claim for neck pain, in July 2004.  A pre-adjudicatory RO letter dated July 30, 2004 advised the appellant of the types of evidence and/or information deemed necessary to substantiate the claims as well as the relative duties upon himself and VA in developing his claims.  With respect to the low back claim, the appellant was advised of a prior final denial on the basis that it was not shown he had a disability incurred in or aggravated by service.  It was noted that a prior VA examination showed no evidence of current disability.

The appellant filed an application for service connection for pes planus in September 2004.  A pre-adjudicatory RO letter dated September 24, 2004 advised the appellant of the types of evidence and/or information deemed necessary to substantiate this claim as well as the relative duties upon himself and VA in developing the claim.

Thereafter, the appellant was sent an additional notice letter dated June 2009 which fully complied with the content requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as well as Kent v. Nicholson, 20 Vet. App. 1 (2006) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Any timing deficiency was cured with readjudication of the claims in the March 2011 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of STRs and pertinent treatment records and providing an examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the appellant's available STRs are associated with the claims folder.  In December 1977, the National Personnel Records Center (NPRC) forwarded to VA all available STRs which included a search for records related to a hospitalization at Fort Jackson Army Hospital in December 1976 as well as the entrance and discharge examinations.  See VA Form 07-3101 received December 1977.  In January 1978, the NPRC reported that the appellant was discharged for failure to meet established physical standards.  The NPRC did not find any additional STRs, a discharge examination, documents surrounding the discharge, or any report of accident.  See VA Form 07-3101 received December 1977.

The appellant has reported treatment at the Dallas VA Hospital in approximately January 1977, wherein he was addicted to over-the-counter drugs used for back and neck pain.  See VA Form 21-4142 received September 2004.  An RO search for electronic treatment records in September 2004, within the Dallas Compensation and Pension Record Interchange (CAPRI) system, was negative.  A specific request for hard copy records resulted in additional VA treatment records received in May 2010.

Additionally, the record does not disclose the existence of any records with the Social Security Administration which are relevant to this appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

On review of the entire evidentiary record, the Board finds that VA has satisfied its duty to obtain records in the possession of a federal agency.  With respect to STRs, the two separate communications from the NPRC reflect that all available records have been associated with the claims folder.  The appellant has not alleged the existence of any specific record, by location and date, which is not associated with the claims folder.  He claims to have been hospitalized for 21/2 weeks which is not credible when compared to the actual STR entries.

With respect to VA clinical records, VA has conducted searches for all records with the Dallas VA Hospital in electronic and hardcopy format.  The appellant currently claims VA treatment in approximately January or February 1977 which conflicts with his denial of any treatment other than military service in November 1977.  The Board finds that his statement in November 1977 is entitled to greater probative weight then his current recollection.  The Board acknowledges that the VA C&P examination in January 1978 included an X-ray examination reporting no changes since November 18, 1977.  The Dallas VAMC reports that no further records are in their possession.  On this record, the Board finds that it would be futile to search for any additional VA clinical records if even existing.

Finally, the Board notes that there are no outstanding requests to obtain any private medical records which the appellant has both identified and authorized VA to obtain on his behalf.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The RO obtained examination and opinion from an appropriate examiner in June 2010.  Notably, the appellant is incarcerated which required additional efforts on the part of VA to coordinate a physical examination of the appellant.  The appellant appeared to his VA examination in shackles which necessarily limited the scope of examination, which is beyond VA capabilities of curing.  The examination report reflects an accurate report of the medical history before, during and after service.  The examiner, who clearly had an understanding of the appellant's past medical history, has provided a well-reasoned opinion which relies on an accurate factual basis as found by the Board.  As such, the Board finds that VA has complied with its duty to obtain medical examination and opinion in this case.

Overall, the Board finds that the record does not disclose any additional existing and available evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

ORDER

The claim of entitlement to service connection for pes planus is denied.

The claim of entitlement to service connection for residuals of a neck injury is denied.

New and material evidence having been presented, the claim of entitlement to service connection for residuals of a low back injury is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for residuals of a low back injury is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


